Exhibit 10.1

 

[ex10-1img001.gif]

 

[THIS AGREEMENT IS SUBJECT TO ARBITRATION]

 

EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT

 

 

 

THIS AGREEMENT dated and effective as of the 1st day of June, 2015 by and
between Interphase Corporation, a Texas corporation (the “Company”), and
Jennifer J. Kosharek, (“Executive.”). The Company’s principal place of business
is located at 4240 International Parkway, Suite 105, Carrollton, Texas 75007.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

The Company is a diversified information and communications technology company,
committed to innovation through the process of identifying, developing and
introducing new products and services. The Company offers products and services
from embedded computing solutions, engineering design services, and contract
manufacturing services to a new line of embedded computer vision products.
Executive desires to be employed by the Company. The Company desires to employ
Executive under the terms and conditions of this Agreement.

 

This Agreement sets forth the terms of Executive’s employment. The parties agree
that this Agreement is supported by valuable consideration, that mutual promises
and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.

 

Statement of Agreement

 

1.

Duties. Executive shall devote Executive’s best efforts to the business of the
Company. Executive shall perform such duties and responsibilities customary to
the position of Chief Financial Officer and Vice President of Finance, including
those described on Exhibit A to this Agreement. Executive shall also perform
those duties assigned by the Company from time to time.

 

2.

Terms. The “initial term” of employment under this Agreement, shall terminate on
November 30, 2015, the end of the current term of this Agreement. The initial
term of this Agreement shall automatically renew for successive six (6) month
periods, referred to as “successor terms,” unless either party gives thirty (30)
days written notice of its intention not to renew prior to the expiration of the
initial or any successor term or Executive is terminated for Cause (as described
in Paragraph 3(c) of this Agreement).

 

 

 
Page 1

--------------------------------------------------------------------------------

 

 

3.

Terminable For Cause or on Account of Death or Disability. This Agreement may be
terminated by the Company prior to the expiration of the initial term or any
successor term as follows:

 

 

(a)

Due to the death of Executive;

 

 

(b)

Due to a physical or mental disability which prevents Executive from performing
the essential functions of her full duties for a period of ninety (90)
consecutive days during the term of this Agreement, as determined in good faith
by a physician reasonably acceptable to the Company; or,

 

 

(c)

For Cause, which is (i) fraud, misappropriation, embezzlement, dishonesty, or
other act of material misconduct against the Company or any affiliate of the
Company; (ii) failure to perform specific and lawful directives of Executive’s
superiors; (iii) violation of any rules or regulations of any governmental or
regulatory body, which is materially injurious to the financial condition of the
Company; (iv) conviction of or plea of guilty or nolo contendere to a felony;
(v) violation of the provisions of Paragraphs 8, 9, 10, 11, 13, or 16; or,
(vi) substantial failure to perform the duties and responsibilities of Executive
under this Agreement.

 

In the event of termination under this Paragraph 3, Executive shall be entitled
only to Executive’s base salary earned through the date of termination paid in
accordance with the Company’s normal payroll practices. No accrued but unpaid
bonuses or commissions shall be due to Executive.

 

4.

Termination Without Cause or Nonrenewal.

 

 

(a)

In the event (i) the Company gives Executive thirty (30) days written notice of
its intention not to renew a term of this Agreement pursuant to the provisions
of Paragraph 2 and at the time the term of this Agreement expires as a result of
such notice, Executive is willing and able to execute a new agreement containing
terms and conditions substantially similar to those in this Agreement and to
continue to provide services to the Company substantially similar to the
services provided at the time the term expires, or (ii) Executive is terminated
during a term of this Agreement without Cause (the Company intends that the
occurrence of either event described in clause (i) or clause (ii) of this
sentence be considered an involuntary separation of Executive’s service), the
Executive shall receive: (A) the balance of base salary due under this Agreement
for the balance of its term on the regular pay dates of the Company (the
“Remaining Term Payments”) and thereafter, (B) subject to the Executive’s
execution of a general release of claims and covenant not to sue in a form
acceptable to the company (the “Release”), severance pay based on Executive’s
monthly base salary at the time of termination in an amount equal to twelve (12)
months of such monthly base salary, payable in bi-weekly installments in
accordance with the Company’s normal payroll practices (the “Severance
Payments”). In addition, if Executive is eligible for Severance Payments and has
executed a Release, and in connection with Executive’s termination of employment
Executive is eligible for and timely elects to continue Executive’s coverage
under the Company’s group health plan pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”) and Section 601 et.esq. of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA Coverage”),
the Company will pay to continue the coverage of Executive’s dependents who are
eligible for COBRA Coverage as a result of Executive’s termination of employment
(the “Qualified Beneficiaries”), the Corporation will pay the premium cost for
COBRA Coverage for the Executive and for the Qualified Beneficiaries for the
18-month period following the Executive’s termination of employment or such
shorter period during which the Executive (or with respect to any of the
Qualified Beneficiaries, such Qualified Beneficiary) continues to be eligible
for COBRA Coverage. The costs of such COBRA Coverage will be imputed as income
to the Executive and reported on Form W-2 or other applicable tax information
return.

 

 
Page 2

--------------------------------------------------------------------------------

 

 

 

(b)

The Company shall begin payment of the Severance Payments on the first regularly
scheduled payroll date of the Company occurring after completion of the
Remaining Term payments, if any, provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). Notwithstanding any provision in the
preceding sentence to the contrary, if the Severance Payments would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the payment of Severance
Payments shall commence, subject to the provisions of Paragraph 20(b), on the
first regularly scheduled payroll date of the Company following the later of
(i) sixty (60) days following Executive’s date of termination or (ii) completion
of the Remaining Term Payments; provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). The form of the Release will be
provided to the Executive not later than five (5) days following Executive’s
date of termination. All Remaining Term Payments and Severance Payments must in
all cases be made no later than the last day of the second calendar year
following the calendar year in which Executive terminates employment.

 

 

(c)

The Executive will also be entitled to a lump sum bonus payment equal to the
greater of the previous year’s actual bonus payment or the bonus plan target for
the current year (based upon the Executive Compensation Plan approved by the
Compensation Committee of the Board of Directors) payable in a lump sum cash
payment within thirty (30) days following Executive’s termination of employment
under this Paragraph 4. No other severance payment or benefits shall be due
Executive other than those provided for under this Agreement.

 

5.

Compensation. Employer shall pay and provide benefits to Executive according to
the provisions of Executive’s compensation plan described in the attached
Exhibit B. Executive’s compensation plan shall be reviewed on a periodic basis.
The Company reserves the right, and Executive hereby authorizes Company, to make
deductions from Executive’s pay or bonuses to satisfy any outstanding
obligations of Executive to the Company. The Company may offset against the
final payment of wages or bonuses owed to Executive any amounts due the Company
from Executive; provided, however, no such offset shall be made against any
amount in excess of $5,000 that would be considered “non-qualified deferred
compensation” under Section 409A of the Code.

 

 
Page 3

--------------------------------------------------------------------------------

 

 

6.

Changes in Position, Location, or Compensation. If the Company transfers,
promotes, or reassigns Executive to another position or geographic area, or both
parties agree to a change in compensation or benefits during a term of this
Agreement or upon the renewal of a term of this Agreement, an updated employment
agreement may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A - C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits. Notwithstanding the preceding, any changes or
amendments to this Agreement shall be consistent with the provisions of Sections
20 and 21 hereof.

 

7.

Executive Representation/Warranty. Executive represents that Executive is not a
party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.

 

8.

Duty of Loyalty. Executive acknowledges the common law duties of reasonable
care, loyalty, and honesty which arise out of the principal/agent relationship
of the parties. While employed and thereafter for whatever term the law may
impose, Executive shall not engage in any activity to the detriment of the
Company. By way of illustration and not as a limitation, Executive shall not
discuss with any customer or potential customer of the Company any plans by
Executive or any other Executives of the Company to leave the employment of the
Company and compete with the Company.

 

9.

Company Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

 

 
Page 4

--------------------------------------------------------------------------------

 

 

Confidential Information and Non-Competition

 

10.

In exchange for the mutual promises and obligations contained in this Agreement,
and contemporaneous with its execution or soon thereafter, Employer promises to
deliver to Executive or permit Executive to acquire, be exposed to, and/or have
access to material, data, and information of the Company and/or its customers or
clients that is confidential, proprietary and/or a trade secret (“Confidential
Information”). At all times, both during and after the termination of
employment, the Executive shall keep and retain in confidence and shall not
disclose, except as required in the course of the Executive’s employment with
the Company, to any person, firm or corporation, or use for the Executive’s own
purposes, any Confidential Information. For the purposes of this Paragraph, such
information shall include, but is not limited to:

 

 

(a)

The Company’s standard operating procedures, processes, formulae, know-how,
scientific, technical, or product information, whether patentable or not, which
is of value to the Company and not generally known by the Company’s competitors;

 

 

(b)

All confidential information obtained from third parties and customers
concerning their products, business, or equipment specifications;

 

 

(c)

Confidential business information of the Company, including, but not limited to,
marketing and business plans, strategies, projections, business opportunities,
client identities or lists, sales and cost information, internal financial
statements or reports, profit, loss, or margin information, customer price
information; and,

 

 

(d)

Other information designated by the Company or deemed by law to be confidential
information.

 

11.

Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of her employment and for a period of twelve (12)
calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

 

 

(a)

Become associated or affiliated with, employed by, or financially interested in
any business operation which competes in the business currently engaged in by
Company. (The phrase “business currently engaged in by the Company” includes,
but is not limited to, the type of activities in which the Company was engaged
during Executive’s tenure, such as designs and delivers high performance
connectivity adapters for computer and telecommunication networks.)

 

 

(b)

Solicit or attempt to solicit the business or patronage of any person, firm,
corporation, partnership, association, department of government or other entity
with whom the Company has had any contact during a period of twelve (12)
calendar months preceding the date of this Agreement (“Customers”), or otherwise
induce such Customers to reduce, terminate, restrict or otherwise alter business
relationships with the Company in any fashion; or,

 

 

(c)

In any way solicit or attempt to solicit the business or patronage of any
Customers.

 

 

(d)

The parties intend the above restrictions on competition to be completely
severable and independent, and any invalidity or unenforceability of any one or
more such restrictions shall not render invalid or unenforceable any one or more
restrictions.

 

 
Page 5

--------------------------------------------------------------------------------

 

 

12.

Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

 

 

(a)

The geographic territory identified on the attached Exhibit C;

 

 

(b)

The cities containing a facility or operation owned or managed by the Company;
and,

 

 

(c)

A fifty (50) mile radius outside the boundary limits of each such city.

 

The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.

 

13.

Non-Solicitation of Employees. During employment and for a period of twelve (12)
months after termination, Executive agrees not to hire, employ, solicit, divert,
recruit, or attempt to induce, directly or indirectly, any existing or future
employee of the Company to leave their position with the Company or to become
associated with a competing business.

 

Remedies for Breach

 

14.

Company’s Right to Obtain an Injunction. Executive acknowledges that the Company
will have no adequate means of protecting its rights under Paragraphs 10, 11,
12, or 13 of this Agreement other than be securing an injunction (a court order
prohibiting the Executive from violating the Agreement). Accordingly, the
Executive agrees that the Company is entitled to enforce this Agreement by
obtaining a temporary, preliminary, and permanent injunction and any other
appropriate equitable relief. Executive acknowledges that the Company’s recovery
of damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
Paragraph 15.

 

15.

Arbitration. Executive and the Company agree that any unresolved dispute or
controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.

 

 
Page 6

--------------------------------------------------------------------------------

 

 

Inventions and Discoveries

 

16.

Discoveries, Inventions, & Copyrights. Executive shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all her interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.

 

General Provisions

 

17.

Condition to Seeking Subsequent Employment. Executive agrees to show a copy of
this Agreement to any Competitor with whom Executive interviews during the
Executive’s employment with the Company or with whom the Executive interviews
within twelve (12) months following the effective date of the termination of the
Executive’s employment with the Company.

 

18.

Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.

 

19.

Non-Disparagement and Confidentiality. Except as may be required by law or as
consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (f) as may be
necessary or desirable in obtaining future employment.

 

 
Page 7

--------------------------------------------------------------------------------

 

 

20.

Additional Termination Provisions.

 

 

(a)

Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to the Severance Payments or any other amounts payable
to Executive under this Agreement in connection with a termination of
Executive’s employment that would be considered “non-qualified deferred
compensation” under Section 409A of the Code, in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Executive’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A-1(h) and any
successor provision thereto (“Separation from Service”).

 

 

(b)

Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the Contrary, to the maximum extent permitted by applicable law, the Remaining
Term Payments and the Severance Payments payable to Executive pursuant to
Paragraph 4 shall be made in reliance upon Treasury Regulation Section
1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury Regulation
Section 1.409A-1(b)(4) (relating to short-term deferrals). However, to the
extent any such payments are treated as non-qualified deferred compensation
subject to Section 409A of the Code, and if Executive is deemed at the time of
her Separation from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited payment under Section 409A(a)(2)(B)(i)
of the Code, such portion of Executive’s termination benefits shall not be
provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (ii) the date of Executive’s death. Upon the earlier of such dates, all
payments deferred pursuant to this Paragraph 20(b) shall be paid in a lump sum
to Executive. The determination of whether Executive is a “specified employee”
for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of her
Separation from Service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto). Notwithstanding anything to the contrary in this Agreement
or in any Company policy with respect to such payments, in-kind benefits and
reimbursements provided under this Agreement during any tax year of Executive
shall not affect in-kind benefits or reimbursements to be provided in any other
tax year of Executive and are not subject to liquidation or exchange for another
benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable following such submission in accordance with the
Company’s policies regarding reimbursements, but in no event later than the last
day of Executive’s taxable year following the taxable year in which the expense
was incurred. The forgoing provisions shall apply to in-kind benefits and
reimbursements that would result in taxable compensation income to Executive.

 

 
Page 8

--------------------------------------------------------------------------------

 

 

21.

Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Company be required
to provide a tax gross-up payment to Executive or otherwise reimburse Executive
with respect to Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment. Executive acknowledges
and understands that neither the Company nor any employee or agent of the
Company has provided Executive any tax advice regarding this Agreement or
amounts payable under this Agreement and that the Company has urged Executive to
seek advice from Executive’s own tax advisor regarding the tax consequences of
this Agreement to Executive.

 

22.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its subsidiaries, affiliates, successors, and assigns.

 

23.

Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.

 

24.

Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.

 

25.

Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this Paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.

 

 
Page 9

--------------------------------------------------------------------------------

 

 

26.

Entire Agreement; Amendment. This Agreement represents the entire agreement
between the Company and the Executive with respect to the subject matter hereof,
supersedes all prior agreements dealing with the same subject matter. This
Agreement may be amended at any time by the mutual consent of the parties
hereto, with any such amendment to be invalid unless in writing, signed by the
Company and Executive; provided that any such amendment shall be consistent with
the provisions of Paragraphs 20 and 21 hereof.

 

27.

Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of Paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.

 

 

 

The remainder of this page is intentionally left blank

 

 
Page 10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
to be effective as of the day and year first above written.

 

Interphase Corporation



By:     /s/ Gregory B Kalush_________________
           Gregory B. Kalush

Its: President and Chief Executive Officer


Executive



/s/ Jennifer J Kosharek____________________
Jennifer J. Kosharek

 

 
Page 11

--------------------------------------------------------------------------------

 

 

Exhibit A

 

[ex10-1img001.gif]

 

Job Description

 

Job Title: CFO & VP of Finance  

Department: Executive

Reports To: CEO 

FLSA Status: Exempt

Prepared By: G. Kalush 

Approved By: G. Kalush

Prepared Date: December 12, 2005  Approved Date: December 12, 2005    

SUMMARY 

Overall responsibility for all aspects of Finance, Treasury, Accounting, Legal,
and IT for Interphase on a worldwide basis. This position holds the
responsibility for the creating, gaining approval of and implementing the
financial strategy (and architecture) for the company, including the management
of the company’s controls, establishing effective measurements and review
processes, participating in the architecture of significant transactions
(whether with key OEM customers, potential M&A activities, or key strategic
partnerships). This position is a key member of the executive team and is an
officer of the company, and as such will prepare for and be a key representative
of management at all Board meetings.

 

ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.

 

The CFO and VP of Finance position is responsible for establishing the financial
architecture for Interphase, a publicly traded company. This includes the
establishment and implementation of all of the company’s financial controls,
preparation and interpretation of financial reports in accordance with GAAP, all
SEC reporting, safeguarding of the company’s assets, sound financial guidance in
all significant transactions (whether with key OEM customers, potential M&A
activities, or key strategic partnerships), treasury functions, and assisting
the CEO with company strategy and support as necessary. This position in a
“right-hand” to the CEO, and as such must act in harmony with the direction that
the CEO sets for the company.

 

Responsible for coordinating and ensuring the efficient and effective creation
(working with other senior executives) of the company’s annual operating and
strategic plans. This includes the development of the all financial and
accounting plans and policies of the company. Prepares financial and economic
analysis for operating plans of the organization, and helps coach peer
executives to a balanced, financially sound plan.

 

Maintains healthy, positive and honest relationships with the banking community,
public audit partners, Wall Street analysts and shareholders.





                        

 


--------------------------------------------------------------------------------

 

 

Directs Finance and Accounting, Treasury, MIS, and Investor Relations,
establishing benchmarked goals and creative plans to achieve those goals for
each responsibility.

 

Coordinates and directs all financial operations including: budgeting, tax,
audit, SEC compliance, legal counsel, cash management, care and custody of funds
and other financial assets, and business risk management (and insurance)
programs.

 

Participates in any merger and acquisition decisions, and maps all due diligence
processes. This includes potentially related activities such as business
divestitures, partnerships, joint ventures, etc. This role is a key advisor-ship
role to the CEO on behalf of the company.

 

Responsible for reviewing and approving all company contractual obligations
including OEM agreements, NDA agreements, etc.

 

Responsible for the creation and leadership of the company’s investor relations
program, ensure that the company is properly and honestly promoted in the
market, this will include the joint creation of the company’s “story” and the
road shows and street relationships to deliver it.

 

Responsible for producing and publishing the company’s annual report.

 

In conjunction with CEO, creates the Delegation of Authority Matrix.

 

SUPERVISORY RESPONSIBILITIES

The CFO directs and leads subordinate managers including: the Assistant
Controller, Legal Counsel, Internal Audit Manager and the IT Manager.
Responsible for the overall direction, coordination, and evaluation of these
units. Carries out supervisory responsibilities in accordance with the
organization’s policies and applicable laws and governmental regulations.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems, and
motivating team.

 

QUALIFICATIONS To perform this job successfully, the individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.

 

EDUCATION and/or EXPERIENCE 

Bachelor’s degree (B. A.) or equivalent; plus ten or more years related
experience and/or training; or equivalent combination of education and
experience. Must have strong leadership skills and the ability to inspire and
motivate teams to perform well and meet company objectives. Must have a current
CPA license in good standing.

 

 


--------------------------------------------------------------------------------

 

 

LANGUAGE SKILLS 

Ability to read, analyze, and interpret financial statements and reports,
complex contracts and legal documents. Ability to write speeches and articles
for publication that conform to prescribed style and format. Ability to
effectively present information to customers, the Sr. Leadership Team, the Board
of Directors, our employees, public groups, and/or the media.

 

OTHER SKILLS AND ABILITIES 

Must have excellent communication skills (reading, writing, speaking, and
presentation), understanding of business and finance-related concepts,
analytical skills, creative thinking skills, skills in tactfully addressing
various tasks, and the ability to occasionally work under pressure or in a
deadline-oriented environment. Able to communicate and partner effectively with
employees at all levels, as well as with customers, analysts, investors, the
Board of Directors and the business community. Must be able to handle multiple
tasks concurrently, prioritizing as necessary. Must be very computer literate.
Proficient with the Microsoft Suite of products to create PowerPoint
presentations, Word documents, Excel spreadsheets, and do email. Strong
knowledge of database and accounting computer application systems which supply
the most accurate financial information. Excellent analytical, mathematical, and
organizational skills.

 

REASONING ABILITY 

Ability to define problems, collect data, establish facts, draw valid
conclusions. Ability to interpret an extensive variety of technical instructions
in mathematical or diagram form and deal with several abstract and concrete
variables.

 

PHYSICAL DEMANDS

The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

The employee frequently is required to walk, sit, and reach with hands and arms.
The employee is occasionally required to stand. The employee must occasionally
lift and/or move up to 10 pounds. Specific vision abilities required by this job
include close vision and color vision.

 

WORK ENVIRONMENT

The work environment characteristics described here are representative of those
an employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.

 

Normal Office Environment, though some travel may be required. A valid passport
will be necessary

 

        Initials GBK_          JK___

 

 

Exhibit A

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

Compensation

 

 

Base Salary. $6,923.08 per pay period ($180,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.

 

Annual Bonus. Executive shall be eligible for an annual bonus for FY2015 in an
amount up to $40,000 under and subject to the terms and conditions of the
Company’s Executive Bonus Plan. The first year bonus will be guaranteed and paid
in the first payroll after Executive’s start date. If Executive voluntarily
terminates before June 1, 2016, the full amount of the bonus shall be repaid to
the Company. During the term of this Agreement, Executive shall be eligible for
an annual bonus under the Company’s Executive Bonus Plan, as determined by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) in its sole discretion (collectively, “Annual Bonus”). The
opportunity to earn an Annual Bonus and the actual amount of the Annual Bonus
will be determined in accordance with criteria established by the Compensation
Committee and based on Executive’s achievement of specific corporate objectives
as determined by the Compensation Committee. Executive must continue to be
employed by the Company through the payment date of any such Annual Bonus as a
condition to receiving the bonus.

 

Signing Bonus. Executive shall receive a $35,000 bonus paid in the first payroll
after Executive’s start date. If Executive voluntarily terminates before June 1,
2016, the full amount of the bonus shall be repaid to the Company.

 

Equity Awards. Pursuant to the provisions of this Agreement the Company will,
according to the Company’s 2014 Long-Term Stock Incentive Plan and with the
approval of the CEO and Board of Directors, grant to Executive 20,000 stock
options of the Company on June 1, 2015. Executive’s right, title, and interest
to any equity conferred under the Employment Agreement shall be controlled and
governed by terms and conditions of the Company’s 2014 Long-Term Stock Incentive
Plan. Executive shall be eligible to participate in equity awards as determined
by the Compensation Committee under the Company’s 2014 Long-Term Stock Incentive
Plan or other equity award plan maintained by the Company during the term of
this Agreement.

 

Executive Benefit Plans. Based on the plans maintained by the Company from time
to time during the term of this Agreement for its similarly situated executives,
and subject to change at any time, Executive will be provided with a
comprehensive and competitive benefits package including medical, dental, life,
AD&D, STD and the Company’s discretionary matching 401(k) plan . The Executive
shall be eligible to participate in such benefit plans, according to the terms
and conditions of those plans. The Executive will pay the same amount as all
other similarly situated executive and non-executive employees for health
premiums.

 

Severance Pay. Executive shall be eligible for 12 months of base salary, subject
to terms and conditions of this Agreement. Please refer to Paragraph 4 of this
Agreement, “Termination Without Cause or Nonrenewal.”

 

 


--------------------------------------------------------------------------------

 

 

Vacation and Leave. Executive shall be entitled to four (4) weeks of vacation
per year, accrued monthly and in accordance with the Company’s vacation policy
in effect from time to time, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.

 

Cell Phone & Computer. Executive will be furnished with a laptop and cell phone
for business purposes.

 

Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company’s decor and culture.

 

 

 

 

 

Initials: GBK

          JK__                          Exhibit B    

 

 
Page 16

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Designated Cities — Per Paragraph 11a of Employment, Confidentiality,

and Non-Compete Agreement.

 

 

 

 

 

The Continental United States

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initials: GBK_

          JK__                         Exhibit C    

 

 

 

 

 

 

 

 

 

 